[Cite as State v. Tucker, 2013-Ohio-5102.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                        :   APPEAL NO. C-130026
                                                          TRIAL NO. B-0406245
        Plaintiff-Appellee,                           :

  vs.                                                 :     O P I N I O N.

WALTER TUCKER,                                        :

    Defendant-Appellant.                              :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 20, 2013


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Myron Y. Davis, Jr., for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                     OHIO FIRST DISTRICT COURT OF APPEALS



H ENDON , Presiding Judge.

       {¶1}    In 2004, defendant-appellant Walter Tucker pleaded guilty to two

counts of abduction, in violation of R.C. 2905.02(A)(2).          He was sentenced to

concurrent three-year terms of incarceration. Tucker was released in 2007. At some

point, he was informed that he was required to register under former R.C. Chapter

2950 (“Megan’s Law”). See Am.Sub.H.B. No. 180, 146 Ohio Laws, Part II, 2560,

enacted in 1996, was amended in 2003 by Am.Sub.S.B. No. 5, 150 Ohio Laws, Part

IV, 6556. On November 2, 2012, Tucker filed a “Motion to Relieve Duty to Register

as Sex Offender.”

       {¶2}    At the hearing on his motion, Tucker argued that he should not be

required to register as a sex offender because his crimes had not been committed

with a sexual motivation. The prosecutor agreed that Tucker’s crimes had not been

committed with a sexual motivation and stated that Tucker was required to register

not as a sex offender, but as a child-victim oriented offender because Tucker’s

abduction victims had been a seven-year-old child and a one-year-old child. Tucker

did not dispute the ages of his victims, but continued to insist that his duty to register

should be relieved because the crimes were not sexually motivated. The trial court

overruled the motion. Tucker has appealed, raising a single assignment of error for

our review.

       {¶3}    Tucker’s sole assignment of error alleges that the trial court erred in

overruling his “Motion to Relieve Duty to Register as Sex Offender.”              Tucker

essentially argues that in the absence of any sexual motivation for his crimes,

requiring him to register as a sex offender is unconstitutional because it is not

rationally related to any legitimate state interest. But Tucker is not required to

register because he is a sex offender. Tucker is required to register because he

committed child-victim oriented offenses.

                                                2
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶4}   Megan’s Law was amended in 2003 by Am.Sub.S.B. No. 5, 150 Ohio

Laws, Part IV, 6556. The amendments to former R.C. 2950.02 were designed to

advance the legislature’s “determinations and intent to provide information to

protect public safety.” The legislature stated in former R.C. 2950.02(A)(1) that “[i]f

the public is provided adequate notice * * * about offenders * * * who commit child-

victim oriented offenses, members of the public and their communities can develop

constructive plans to prepare themselves and their children for the offender’s release

* * *.” The legislature further stated that child-victim oriented offenders pose a risk

of reoffending; that protecting the public from “offenders who commit child-victim

oriented offenses is a paramount governmental interest”; that child-victim oriented

offenders pose “increased risks” to “public safety”; that child-victim oriented

offenders have a reduced privacy interest “because of the public’s interest in safety”;

and that releasing information about child-victim oriented offenders will “further the

governmental interests of public safety and public scrutiny of the criminal” system.

See former R.C. 2950.02 (A)(2), (4), (5) and (6). In providing for registration of

child-victim oriented offenders, the legislature intended to “protect the safety and

general welfare of the people” of Ohio and declared that the release of information

regarding child-victim oriented offenders to the general public is “a means of

assuring public protection.” See former R.C. 2950.02(B).

       {¶5}   Former R.C. 2950.041(A)(1)(a) provided that an offender who had

been sentenced to incarceration for a child-victim oriented offense and had been

released from incarceration for that offense on or after July 31, 2003, was subject to

Megan’s    Law’s   registration   and   reporting   requirements.       Former    R.C.

2950.01(S)(1)(a)(i) defined abduction in violation of R.C. 2950.02(A)(2) as a child-

victim oriented offense when it was committed by a person 18 years of age or older

against a victim under 18 years of age and not a child of the offender. Tucker’s

                                              3
                     OHIO FIRST DISTRICT COURT OF APPEALS



victims were seven years old and one year old. Therefore, he was convicted of child-

victim oriented offenses. He was released from incarceration for those offenses in

2007. As a result, he is required to register under Megan’s Law as a child-victim

oriented offender.

       {¶6}   The cases Tucker cites in his brief are inapposite because they neither

involve nor address the 2003 amendments to Megan’s Law. Before the enactment of

the 2003 amendments, the law did not provide for the category of child-victim

oriented offenses. Certain crimes such as the ones committed by Tucker against

minor victims were automatically labeled sexually-oriented offenses even if they had

not been committed with a sexual motivation. This court noted in State v. Golden,

1st Dist. Hamilton Nos. C-030460 and C-030461, 2004-Ohio-2276, ¶ 27, that prior

to the 2003 amendments to Megan’s Law some Ohio courts had held that the

requirement in former R.C. Chapter 2950 that a offender “be classified as a sexually-

oriented offender, where the offenses are committed without sexual motivation, is

unreasonable and arbitrary, and bears no rational relationship to the statute’s

purpose.”

       {¶7}   In one of the pre-2003-amendments cases cited by Tucker, State v.

Barksdale, 2d Dist. Montgomery No. C.A. Case No. 19294, 2003-Ohio-43, ¶ 21, the

court stated that it had “little doubt that the legislature could * * * provide for

regulation and reporting requirements for felons who have committed offenses

against children, upon the theory that children require additional measures to

protect them; but it would be unreasonable and arbitrary to denominate these felons

as ‘sexually oriented offenders’ when their offenses involve no sexual motivation or

purpose[.]” As the Tenth Appellate District pointed out in State v. Small, 162 Ohio

App.3d 375, 2005-Ohio-3813, 833 N.E.2d 774, ¶ 46 (10th Dist.), “Indeed, the

General Assembly in (2003) Am.Sub.S.B. No. 5 appeared to have recognized the

                                             4
                     OHIO FIRST DISTRICT COURT OF APPEALS



inconsistency of denominating persons who kidnap child victims absent any

evidence of sexual motivation or purpose as ‘sexually oriented offenders’ by creating

a new category in R.C. 2950.01, ‘child-victim oriented offense * * *.’ ”

       {¶8}    Tucker was convicted of child-victim oriented offenses, and therefore,

he is subject to Megan’s Law’s registration and reporting requirements.           The

assignment of error is overruled, and the judgment of the trial court denying

Tucker’s motion to relieve his duty to register is affirmed.

                                                                    Judgment affirmed.


HILDEBRANDT and CUNNINGHAM, JJ., concur.




Please note:
       The court has recorded its own entry this date.




                                               5